Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 11/5/21.  Claims 1, 5, and 8 have been amended.  Claims 6, 7, 9, and 10 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Both amended independent claims present very specific configurations having no less than three different baffles set in very specific configurations in relation to a first light emitter and a first light receiver and a second light emitter, wherein the first baffle includes a baffle body and a branch portion including a plurality of sub-baffles and the second baffle extending from the periphery of a sensing chamber toward a middle portion beyond a distal end of the second light emitter as well as extending beyond a distal end of the first light receiver in addition to the third baffle disposed at an outer side of the first light receiver, an inner end thereof extending toward a radio direction of the first light receiver.  This configuration is considered unobvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsieh et al [U.S. 11,069,224] includes a smoke detector having a plurality of baffle ribs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
12/20/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687